DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 13, drawn to a method, classified in B82Y40/00.
II. Claims 14 – 26, drawn to an apparatus for surface structuring, classified in B23K26/352.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, in interpretation a.) the method can be used in a materially different apparatus, such as an apparatus comprising a femtosecond pulse laser, an autofocus scanner and a generic computer programmed to adjust pulse repetition rate and pulse energy based on a user’s manual input of parameters, and in interpretation b.) the apparatus ,configured to adjust the pulse repetition rate and the pulse energy of the femtosecond fiber laser and to control the autofocusing scanner to scan and focus the electromagnetic radiation onto  the one or more samples to fabricate microspikes onto the surface of the one or more samples in total, can be used in a materially different process, such as for controlled annealing of substrate surfaces or laser machining to create precise holes.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of 
their different classification,--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Species Group A: Method of depositing the nano-layer:
A-1: by injection of a nano-powder during scanning/ laser cladding (claim 8, 21) (B23K26 techniques)
A-2: by laser -assisted physical vapor deposition (claim 9, 22) (C23C14 techniques)
A-3: by chemical vapor deposition techniques (claim 10, 23) (C23C16 techniques)
The species are independent or distinct because each species use a unique form of deposition that is mutually exclusive to one another and have a materially different effect and means. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-7, 11-20, 24-26 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
--the inventions have acquired a separate status in the art in view of 
their different classification,--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with John M. Taboada on April 5, 2022 and May 3, 2022, a provisional election was made with traverse to prosecute the invention of Group I and Species A-1:, claims 1 – 8, 11 – 13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9 – 10 and 14 – 26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Analysis 
Regarding claim 4, the Examiner notes that as claimed, the step of controlling aspect ratios and surface roughnesses of the micro spikes is not tethered to any particular preceding claimed action or necessarily implemented by the earlier recited electromagnetic radiation from a femtosecond fiber laser.

Regarding claim 8, the Examiner notes that under the broadest reasonable interpretation, the claim encompasses within its scope inter alia two distinct embodiments: an embodiment where the fabricated nanospikes are derived from the material of the sample on which a nano-layer of the same/different material is then deposited upon; an embodiment where the fabricated nanospikes are derived from the material of the recited nano-powder alongside additional layering of the same nano-powder or a different nano-powder.

Regarding claim 12, the Examiner notes that the step as claimed allows the step of using an optical element to redirect the electromagnetic radiation ... is not required to occur before, after or simultaneously with other steps that are imported from parent claim 1. Furthermore, the Examiner notes that an autofocusing scanner can be construed as being or alternatively comprising an optical element.  Finally, the Examiner notes that the claim requires redirection of electromagnetic radiation onto inner surfaces of samples. However, the term “samples” is a broad term that encompasses, in light of the specification, any object, including objects that do not intrinsically have a defined “outside” and defined “inside”. Accordingly, the Examiner interprets the term “inner surfaces” to include irradiation of opposing surfaces and first/second surfaces of objects.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “planar surface [or] non-planar surface”, and the claim also recites “planar surface [and] non-planar surface” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. If the intention is to require as clear alternatives a planar surface, a non-planar surface, or a combination of a planar surface and a non-planar surface, the Examiner suggests that the claim be amended by deleting “and/or” and appending after “non-planar surface” the phrase (among other appropriate language) “or a combination thereof”  or “ or a combination of a non-planar surface and a planar surface”).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 8, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu US 2015/0054903 (hereafter “Liu”) in view of Jurca WO 2011/085904A1 (machine translation provided and referenced, hereafter “Jurca”), Duley et al. WO 89/05707 A (hereafter “Duley”) and Dellea et al. US 2016/0298875 A1 (hereafter “Dellea”).
Regarding claims 1, 2, 3, 4, 6, 8, 11, 13; Liu is directed to methods and systems for high speed surface blackening and or coloring of samples (Abstract). In an embodiment, Liu schematically discloses a system as depicted in Fig. 1, reproduced below ([0006], [0019] – [0022]):

    PNG
    media_image1.png
    174
    400
    media_image1.png
    Greyscale

The system comprises an autofocusing scanner 115, a computer 110, a five degrees of freedom high speed motorized stage 130 and an ultrafast fiber laser 310 capable of producing fs [femtosecond] pulses ([0020]). The fiber laser may be a e.g. Ho doped laser or a Yb doped fiber laser [meeting claim 13] ([0020]).  Liu discloses a method of using the disclosed apparatus comprising (Fig. 10): providing one or more samples (Abstract; [0020], [0030]; Claim 19); generating electromagnetic radiation from an ultrashort pulse laser, wherein the electromagnetic radiation comprises a wavelength, a pulse repetition rate, a pulse width, a pulse energy, and an average power, wherein the electromagnetic radiation takes the form of femtosecond (fs) pulses (Abstract; [0003], [0040], Claim 19); coupling the fs pulses to the auto-focusing scanner which is configured to scan and focus the fs pulses onto the sample(s) ([0020], [0040]); fabricating micro spikes onto the sample surface (Fig. 5, Fig. 9A; [0030] – [0032]); and depositing a thin, opaque coating or layer onto the microspikes by e.g. injecting a nanopowder of an opaque material onto the glass microspikes concurrently with fs laser pulses to deposit an opaque layer [meeting claims 6 and 8] ([0038] – [0041]). Liu also discloses that a computer is used to adjust the pulse repeitition rate, the energy of the ultrashort pulse laser [pulse energy], and the movement of the 5 degree of freedom table ([0020]) and that the processing renders a surface blackened, colored or both ([0040] – [0041]).  
Liu does not expressly teach using the computer to control the autofocusing scanner. Liu also does not expressly teach that the fabricated microspikes based on the adjustments of pulse repetition rate and pulse energy increase the emissivity of the one or more samples.
With regards to the step of using the computer to control the autofocusing scanner: 
Jurca is directed to methods of detecting and adjusting the focus [auto focusing] of a laser beam when laser machining workpieces (Abstract). Jurca discloses a laser processing device as shown in Fig. 1 that comprises a set of deflecting mirrors used for focusing that are coupled to a computer and control unit and detectors used for providing data to determine the adjustment of focus (page 5 1st paragraph, page 6 2nd paragraph). Jurca further discloses that any required adjustment of the position of the focus by means of the mirrors is regulated by the computer (page 11  2nd paragraph).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Liu by using the computer (already coupled to an imager/detector) to control the autofocusing scanner because Jurca teaches that computer control of autofocusing alongside detectors aids in providing optimal focus for a given laser processing.
With regards to the fabricated microspikes based on the adjustments of pulse repetition rate and pulse energy increases the emissivity of the one or more samples:
Duley is directed to a method of modifying the reflectivity and emissivity of a surface using coherent pulsed radiation/pulsed laser radiation (Abstract).  Duley discloses a step of producing pulsed radiation; directing the pulsed radiation onto a surface of a material with sufficient intensity to evaporate and/or melt surface material and subsequently roughen and/or oxidize the surface of the material (page 5 lines 5 – 25). The processing induces a change in reflectivity and emissivity. The pulsed laser operates with pulse widths of less than 100 nanoseconds. Duley’s process creates a characteristic roughness with gross features produced by overlapping pulses and a small scale structure with a scale of less than 50 µm (page 6 lines 1 – 20). The process reduces reflectivity and increases emissivity (page 7 lines 20 – 35). Duley discloses that in some materials, a black oxide is produced – which aids in maximizing emissivity for black body radiation, suggesting that darkening also leads to black body radiation (page 12 lines 13 – 20, page 13 line 30 – page 14 line 2). Material emissivity is critical in applications where cooling is required, such as in the cooling of spacecraft and other applications that require enhanced cooling by radiation (page 1 lines 5 – 35).
Dellea is directed to a textured surface for solar heat absorbers, are also tending to the making of black bodies (Abstract; [0005]). The textured surface comprises a series of designed crowns and cavities [collectively defining microspikes] with defined heights/diameter ratios [aspect ratios] that are greater than 1 (Fig. 1, Fig. 2; [0090]). The crowns are less than or equal to 10 µm and notably rounded over [at least partly flattened/flat top] in a first embodiment or sharp cones in a second embodiment ([0087] – [0093], [0103] – [0105]). In other embodiments, the textured surface may be further coated with a second material ([0109]), such as such as tungsten, molybdenum [refractory metals] or silicon oxide [ceramic] (Claim 10). Dellea further discloses a comparison between the reflectivities of the two textured surfaces of the first and second embodiments in tungsten as functions of the wavelength of light that strikes the textured surface, indicating that the choice of surface structure affects the related reflectivity of the surface as function of wavelength (Fig. 5; [0108]).   
Finally, similar to Dellea, Liu discloses that the black coloration is a result of light trapping that depends of the depth and characteristics of a surface texture and the presence of grains on the microspikes [meeting claim 3] (Fig. 5; Fig. 6; [0029] – [0030].
Therefore, in view of the prior art as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the method of Liu in view of Jurca leads to the fabrication of micro spikes that increase emissivity of a sample’s surface or otherwise have modified the method of Liu in view of Jurca to fabricate microspikes that would increase emissivity of a sample’s surface because: Duley teaches that the increasing of surface roughness and blackening of a surface increases the emissivity of the surface, that such increases lead to a blackening of the surface, and that increasing the emissivity of the surface is beneficial for producing black body surfaces for applications such as cooling; Dellea teaches that the texturing of surfaces with designed crowns and holes [microspikes] allow the approach to a black body surface, and because Liu suggests a desire to produce black surfaces, which one of ordinary skill in the art would have expected to result in increased emissivity.
Regarding claim 5, as discussed above, Liu discloses the control of a 5 degree of freedom translation stage to fabricate sample surfaces with microspikes. While Liu does not expressly teach a 4 degrees of freedom translation stage, the difference between a 4 degrees of freedom translation stage and a 5 degrees of freedom stage is an additional rotation angle on a translational axis. The principles of control in 5 degrees of freedom therefore would apply as well with a stage that operates with 4 degrees of freedom, and one of ordinary skill in the art would have been motivated to adapt the method of Liu with a 4 degrees of freedom stage with a reasonable expectation of success for applications where a 5th degree of freedom is not necessary and/or the use of such a translation stage is expensive.
Regarding claim 7, Liu discloses in an embodiment that the nanolayer may be formed by deposition of an opaque layer such as silicon, aluminum, gold, silver or other opaque layer ([0040]).
Liu does not expressly teach that the nanolayer comprises at least one of diamond, carbon, refractory metal and ceramic. 
As discussed above, Dellea discloses that the textured surface may be further coated with a second material ([0109]), including metals such as tungsten, molybdenum [refractory metals] or silicon oxide [ceramic] ([0041], Claim 10). Dellea also discloses that such a material may be part of a multilayer coating that includes silicon ([0112]), and that silicon aids in resistance to aging and protection towards the environment ([0117]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Liu by depositing a nano-layer coating of a refractory metal and/or silicon oxide because Dellea teaches that such layers allow for further optimization of optical characteristics of the textured surface and can impart protection from the environment.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Jurca, Duley and Dellea as applied to claims 1 – 8, 11 and 13 above, and further in view of Harten et al. US 2016/0151862 (hereafter “Harten”).
Regarding claim 12, Liu in view of Jurca, Duley and Dellea does not expressly teach a step of using an optical element to redirect the electromagnetic radiation onto inner surfaces of the one or more samples.
Harten is directed to devices for processing of an inside or an outside of a workpiece or for post-treatment of coatings on such surfaces (Abstract). The workpiece may be e.g. a tube ([0001]). In an embodiment, Harten discloses a device containing an optical arrangement [optical elements] in the process head that allows for the inside of workpieces to be exposed to laser light ([0006], [0040]).  The optical arrangement in particular either has a cone shaped component that is mirror-coated on its outside so as to deflect [redirect] laser light outwardly to the inside of tubes and thereby produce a ring shaped distribution, or an angled mirror used for producing a dot/spot laser distribution (Fig. 1, Fig. 12, Fig. 13; [0040], [0052] – [0054]).  The optical arrangements allow for effective irradiation both inside and outside workpieces, thus effectively allowing for reworking of metal surfaces  ([0004], [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Liu in view of Jurca, Duley and Dellea by including a step of using an optical element to redirect the electromagnetic radiation onto inner surfaces of the one or more samples because Harten teaches a known improvement to laser processing and suggests that such improvement expands the processing to more types of samples, such as samples with interior surfaces ([0007]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1 – 7, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 – 34 of U.S. Patent No. 9,221,269 B2 (hereafter the “D1”) in view of Jurca, Duley and Dellea; with claim 12 also rejected over the D1 in further view of Harten.
Regarding claims 1 – 7, 11 and 13; the D1 discloses substantially the same or similar elements as the instant claims but for the adjustments to result in microspikes that increases the emissivity of the one or more samples, the fabrication of microspikes with flat tops. However, Jurca, Duley and Dellea discloses those teachings in the manner as described above. One of ordinary skill the art would not have regarded the claimed subject matter between instant claims 1 – 7, 11 and 13 as patentably distinct from the D1 because Duley teaches that the increasing of surface roughness and blackening of a surface increases the emissivity of the surface, that such increases lead to a blackening of the surface, and that increasing the emissivity of the surface is beneficial for producing black body surfaces for applications such as cooling; Dellea teaches that the texturing of surfaces with designed crowns and holes [including flat top microspikes] allow the approach to a black body surface.
Regarding claim 12; the D1 do not expressly teach a step of using an optical element in the claimed manner.  Harten discloses the step in the manner as described above.  One of ordinary skill the art would not have regarded the claimed subject matter between instant claims 12 as patentably distinct from the D1 in view of Jurca, Duley and Dellea because Harten teaches that the step is a known improvement to laser processing and suggests that such improvement expands the processing to more types of samples, such as samples with interior surfaces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gupta et al. US 2010/0143744 A1, particularly paragraphs [0130] – [0131]
Moffatt et al. US 2009/0120924 A1, particularly paragraphs [0057] – [0062] and its discussion of emissivity being a function of a deposited coating, surface oxidation and/or surface oxidation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717